Town of W. Seneca v Louis Design Solutions Architecture, LLC (2020 NY Slip Op 05326)





Town of W. Seneca v Louis Design Solutions Architecture, LLC


2020 NY Slip Op 05326


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND DEJOSEPH, JJ.


271 CA 18-02366

[*1]TOWN OF WEST SENECA, PLAINTIFF-APPELLANT,
vLOUIS DESIGN SOLUTIONS ARCHITECTURE, LLC, FORMERLY KNOWN AS LOUIS DESIGN GROUP, DEFENDANT-RESPONDENT. (APPEAL NO. 1.) 


ERNSTROM & DRESTE, LLP, ROCHESTER (MATTHEW D. HOLMES OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
BURGIO, CURVIN & BANKER, BUFFALO (HILARY C. BANKER OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered December 3, 2018. The order and judgment granted defendant's motion to dismiss the complaint. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs (see Town of W. Seneca v Kideney Architects, P.C. ([appeal No. 1] — AD3d — [Oct. 2, 2020] [4th Dept 2020]).
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court